DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8, 12 and 18-22 are objected to because of the following informalities:
The recitation of “the mechanism” (claim 8, line 1) is believed to be --the attachment mechanism--.
The recitation of “the hollow body” (claim 12, line 3) is believed to be --the container body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotta (US 4,090,650), Knight (US 4,928,860), and further in view of Pritchard (GB 2480582 A, refer to attached translation).
Regarding claim 1, Gotta discloses a container (1) to be worn by a user (refer to Figs. 1 and 3), said container comprising: 
a hollow body having a front portion, back portion, top portion and bottom portion integrally formed from a same material (refer to Fig. 1 and 3, where it can be seen that the portions of the container are formed from the same material), the front portion being connected to the back portion by first and second side walls (said side walls including the buckle means 2 as can be seen from Fig. 1) formed between the top and bottom portions, said body having a first port (refer to the port from Fig. 1 below, having closure 9) formed out of the bottom portion and being formed from the same material as the body (refer to Fig. 1 below), said body being adapted to contain a substance (refer to
the substance within space 6) for providing (and capable of providing) thermal
regulation to a user’s body when the container is adjacent the user’s body (refer to Fig.
3), and for providing hydration when consumed by the user (by means of straw 17 as can be seen from Fig. 3), the bottom wall facilitates drainage through the first port (through closure 9) at a lowest point of the container while being worn (refer to Figs. 1 and 3); and
an attachment mechanism (refer to belt 3 and closure elements 4), said mechanism configured to maintain the hollow body in contact with the user’s body or clothing (refer to Fig. 3) such that the substance within the hollow body provides (and is capable of providing) the thermal regulation to the user’s body,
wherein the front and back portions and the first and second side walls are curved in a same direction between the top and bottom portions providing the container body with a concave contour to facilitate contour matching of the user’s body (refer to Fig. 3, wherein front and back portions and the first and second side walls are curved to facilitate contour matching of the user’s body).


    PNG
    media_image1.png
    371
    712
    media_image1.png
    Greyscale

While Gotta discloses the first port, Gotta fails to explicitly disclose wherein the first port is formed at a point where a bottom wall of the bottom portion connects to the first side wall, and wherein the bottom wall extends from a connection to the second side wall and sloping towards the point where the bottom wall connects to the first side wall.
However, Knight teaches a dispensing container (refer to Fig. 2), comprising a hollow body (10) having a first port (22) formed at a point where a bottom wall (refer to bottom wall 20 including posts 38 and 40) of a bottom portion connects to a first side wall (refer to Fig. 2 below), and wherein the bottom wall (20) extends from a connection to the second side wall (refer to Fig. 2 below) and sloping towards the point where the bottom wall connects to the first side wall, in order to assure complete drainage of liquids (refer to col. 1, lines 50-51).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Gotta such that the first port is formed at a point where a bottom wall of the bottom portion connects to the first side wall, and wherein the bottom wall extends from a connection to the second side wall and sloping towards the point where the bottom wall connects to the first side wall in view of the teachings by Knight, in order to assure complete drainage of the substance.


    PNG
    media_image2.png
    371
    552
    media_image2.png
    Greyscale


While Gotta as modified discloses the hollow body including the contour matching the user’s body, and the first port formed out of the bottom portion, Gotta as modified fails to explicitly disclose wherein the hollow body has a shape that substantially matches a profile silhouette of modern military body armor, and wherein hydration is provided when consumed by the user through the first port.
However, Pritchard further teaches a hydration pack (refer to Figs. 1-10), including a hollow body (refer to rigid bladder as can be seen from Fig. 9) having a shape that substantially matches a profile silhouette of modern military body armor (refer to Fig. 10 below, and page 9, par. 4, wherein the hollow body sits against the wall of the day-pack closest to the soldier’s back), in order to provide a hydration pack commonly used by soldiers who require drinking water while operating in hostile environments (page 2, par. 7) and also for cooling their body (page 9, par. 5), and wherein hydration is provided when consumed by the user (soldier 102) through a first port (30, 31) formed out of a bottom portion of the hollow body (refer to Figs. 1-2).
One having ordinary skill in the art of refrigeration would recognize that by providing hydration when consumed by the user through the first port, it will facilitate the removal of all the substance within the hollow body due to the location of the first port at the bottom portion of the body.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gotta such that the hollow body has a shape that substantially matches a profile silhouette of modern military body armor, and wherein hydration is provided when consumed by the user through the first port, in order to provide a hydration pack commonly used by soldiers who require drinking water while operating in hostile environments and that also cools their body, and to facilitate the removal of all the substance within the hollow body due to the location of the first port in view of the teachings by Pritchard along with the knowledge generally available to one having ordinary skill in the art of refrigeration.


    PNG
    media_image3.png
    757
    648
    media_image3.png
    Greyscale


Regarding claim 2, Gotta as modified meets the claim limitations as disclosed
above in the rejection of claim 1. Further, Gotta as modified discloses wherein the
hollow body further comprises a second port (said port including cap 8) adapted to (and
capable of) input the substance (refer to Fig. 1).

Regarding claim 3, Gotta as modified meets the claim limitations as disclosed
above in the rejection of claim 2. Further, Gotta as modified discloses a hose (refer to drinking tube 103, Fig. 10 as taught by Pritchard) connected to the first port (30, 31, Fig. 2 as taught by Pritchard) for allowing the user to dispense the substance via the hose.

Regarding claim 4, Gotta as modified meets the claim limitations as disclosed
above in the rejection of claim 2. Further, Gotta as modified discloses wherein the
second port (said port including cap 8) is formed at the top portion of the hollow body
(refer to Fig. 1).

Regarding claim 9, Gotta as modified meets the claim limitations as disclosed
above in the rejection of claim 1. Further, Gotta as modified discloses the hollow body, but fails to explicitly disclose an armored plane attached to one or more portions of the hollow body.
However, Pritchard further teaches the hydration pack (refer to Figs. 1-10), including an armored plane attached to one or more portions of the hollow body (refer to Fig. 10, and page 9, par. 4, wherein the hollow body sits against a wall of the day-pack closest to the soldier’s back; the central recessed portion of the hollow body receives the semi-rigid padded back portion of the day-pack, therefore, the semi-rigid padded back portion of the day-pack is being considered as the armored plane).
One having ordinary skill in the art would recognize that the armored plane will provide support and stability to the hollow body.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gotta by providing an armored plane attached to one or more portions of the hollow body, in order to provide support and stability to the hollow body in view of the teachings by Pritchard along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 10, Gotta discloses a container to be worn by a user (refer to Figs. 1 and 3), said container comprising: 
a hollow body having a front portion, back portion, top portion and bottom portion integrally formed from a same material (refer to Fig. 1 and 3, where it can be seen that the portions of the container are formed from the same material), the front portion being connected to the back portion by first and second side walls (said side walls including the buckle means 2 as can be seen from Fig. 1) formed between the top and bottom portions, a first port (refer to the port from annotated Fig. 1 above, having closure 9) formed out of the bottom portion and being formed from the same material as the body (refer to Fig. 1), said body being adapted to contain a substance (6) for providing (and capable of providing) thermal regulation to a user’s body when the container is adjacent the user’s body (refer to Fig. 3) and for providing hydration when consumed by the user,  
wherein the front and back portions and the first and second side walls are curved in a same direction between the top and bottom portions providing the container body with a concave contour to facilitate contour matching of the user’s body (refer to Fig. 3, wherein front and back portions and the first and second side walls are curved to facilitate contour matching of the user’s body).
While Gotta discloses the first port, Gotta fails to explicitly disclose wherein the body has a surface with an outer edge, wherein the first port is formed out of the bottom portion at a point where a bottom wall of the bottom portion connects to the first side wall, the bottom wall extending from a connection to the second side wall and sloping towards the point where the bottom wall connects to the first side wall and the first port being formed within a recessed portion of the outer edge where the bottom wall connects to the first side wall such that an outer portion of the first port is below an outer portion of the outer edge.
However, Knight teaches a dispensing container (refer to Fig. 2), comprising a hollow body (10), said body having a surface with an outer edge (refer to Fig. 2 below); a port (22) is formed out of the bottom portion at a point where a bottom wall (20) of the bottom portion connects to a first side wall (refer to Fig. 2 below), the bottom wall (20) extends from a connection to a second side wall (refer to Fig. 2 below) and sloping towards the point where the bottom wall connects to the first side wall (refer to Fig. 2 below) and the port (22) being formed within a recessed portion (refer to Fig. 2 below) of the outer edge (see below) where the bottom wall (20) connects to the first side wall (see below) such that an outer portion of the port (22) is below an outer portion of the outer edge (see below) in order to assure complete drainage of liquids (refer to col. 1, lines 50-51).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Gotta such that the body has a surface with an outer edge, the first port is formed out of the bottom portion at a point where a bottom wall of the bottom portion connects to the first side wall, the bottom wall extends from a connection to the second side wall and sloping towards the point where the bottom wall connects to the first side wall and the first port being formed within a recessed portion of the outer edge where the bottom wall connects to the first side wall such that an outer portion of the first port is below an outer portion of the outer edge in view of the teachings by Knight, in order to assure complete drainage of liquids.


    PNG
    media_image4.png
    368
    741
    media_image4.png
    Greyscale

While Gotta as modified discloses the hollow body including the contour matching the user’s body, and the first port formed out of the bottom portion, Gotta as modified fails to explicitly disclose wherein the hollow body has a shape that substantially matches a profile silhouette of modern military body armor, and wherein hydration is provided when consumed by the user through the first port.
However, Pritchard further teaches a hydration pack (refer to Figs. 1-10), including a hollow body (refer to rigid bladder as can be seen from Fig. 9) having a shape that substantially matches a profile silhouette of modern military body armor (refer to Fig. 10 below, and page 9, par. 4, wherein the hollow body sits against the wall of the day-pack closest to the soldier’s back), in order to provide a hydration pack commonly used by soldiers who require drinking water while operating in hostile environments (page 2, par. 7) and also for cooling their body (page 9, par. 5), and wherein hydration is provided when consumed by the user (soldier 102) through a first port (30, 31) formed out of a bottom portion of the hollow body (refer to Figs. 1-2).
One having ordinary skill in the art of refrigeration would recognize that by providing hydration when consumed by the user through the first port, it will facilitate the removal of all the substance within the hollow body due to the location of the first port at the bottom portion of the body.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gotta such that the hollow body has a shape that substantially matches a profile silhouette of modern military body armor, and wherein hydration is provided when consumed by the user through the first port, in order to provide a hydration pack commonly used by soldiers who require drinking water while operating in hostile environments and that also cools their body, and to facilitate the removal of all the substance within the hollow body due to the location of the first port in view of the teachings by Pritchard along with the knowledge generally available to one having ordinary skill in the art of refrigeration.


    PNG
    media_image3.png
    757
    648
    media_image3.png
    Greyscale


Regarding claim 15, Gotta as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Gotta as modified discloses at least one attachment point (2) for receiving a mechanism (3) that maintains the hollow body in contact with the user’s body or clothing (refer to Fig. 3).

Regarding claim 16, Gotta as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Gotta as modified discloses wherein the mechanism (3) includes at least one strap (refer to Figs. 1 and 3) and the at least one attachment point (2) is adapted to receive the at least one strap.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotta (US 4,090,650), Knight (US 4,928,860), Pritchard (GB 2480582 A), and further in view of Swan (US 2015/0327658).
Regarding claims 7-8, Gotta as modified meets the claim limitations as
disclosed above in the rejection of claim 1. Further, Gotta as modified discloses wherein the hollow body comprises attachment points (2, Fig. 1), wherein the mechanism for securing the container includes one or more straps (3, Figs. 1 and 3) and the attachment points (2) are adapted to receive the one or more straps (3), but Gotta as modified fails to explicitly disclose wherein the attachment points are integrally molded through the hollow body, and at least one attachment point being located at the top portion and at least one attachment point being located at the bottom portion. 
However, Swan further teaches a gear track system, comprising a body (refer to
Fig. 2) including attachment points (110 and 112) integrally molded through the body,
and at least one attachment point (110) being located at the top portion that may be
used to run shoulder or other straps through (refer to par. 64, lines 6-7), and at least
one attachment point (112) being located at the bottom portion to accommodate
webbing, buckles or other mounting accessories (refer to par. 64, lines 15-16), in order
to provide points to fixedly sew the body to soft material, run flat material through to
hang the base plate from something or someone (refer to par. 64, lines 1-6).
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In the instant case the reference to Swan is reasonably pertinent to the particular problem with which the applicant was concerned, which is such that the user could attach/clip/tie accessories or use existing straps on the wearer's clothing to secure the container in place using the attachment points.
One having ordinary skill in the art would recognize that by providing the attachment points being integrally molded through the hollow body, it will strengthen the attachment mechanism by decreasing the chances of said mechanism being detached from the body since they will be provided integrally molded.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gotta such that the attachment points are integrally molded through the hollow body, and at least one attachment point being located at the top portion and at least one attachment point being located at the bottom portion, in order to strengthen the attachment mechanism in view of the teachings by Swan along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotta (US 4,090,650), Knight (US 4,928,860), Pritchard (GB 2480582 A), and further in view of Loofbourrow (US 4,656,840).
Regarding claim 11, Gotta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gotta as modified discloses the hollow body, but fails to explicitly disclose a positive relief being formed on a first side of the hollow body and a negative relief being formed on a second side of the hollow body, wherein the positive relief is adapted to mate with a negative relief of another container to facilitate stacking or linked storage of multiple containers.
However, Loofbourrow further teaches a container for freezable liquid (refer to Figs. 1-5), including a positive relief (16) being formed on a first side of a hollow body (10) and a negative relief (26) being formed on a second side of the hollow body (10),
wherein the positive relief (16) is adapted to mate with a negative relief of another
container (refer to Fig. 4), in order to enable joining of a plurality of containers together
(refer to col. 1, lines 11-12).
Therefore, it would have been obvious to a person of ordinary skill before the
effective filing date of the claimed invention, to further modify Gotta by providing a
positive relief being formed on a first side of the hollow body and a negative relief being
formed on a second side of the hollow body, wherein the positive relief is adapted to
mate with a negative relief of another container in view of the teachings by Loofbourrow,
in order to enable joining of a plurality of containers together.

Claim(s) 12 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotta (US 4,090,650), Knight (US 4,928,860), Pritchard (GB 2480582 A), and further in view of Adam (US 5,864,880).
Regarding claim 12, Gotta discloses an apparatus to be worn by a user, said apparatus comprising:
a container body (refer to Figs. 1 and 3) being adapted to receive and contain a substance (6) for providing (and capable of providing) thermal regulation to a user’s body when the container body is in contact with the user’s body or clothing and for providing hydration when consumed by the user (refer to Fig. 3), said container body having a front portion, back portion, top portion and bottom portion integrally formed from a same material (refer to Fig. 1 and 3, where it can be seen that the portions of the container are formed from the same material), the front portion being connected to the back portion by first and second side walls (said side walls including the buckle means 2 as can be seen from Fig. 1) formed between the top and bottom portions, said container body having a first port (refer to annotated Fig. 1 above, having closure 9) formed out of the bottom portion and being formed from the same material as the body (refer to Fig. 1); and
a first mechanism (4) configured to hold the container body in contact with the user’s body or clothing such that the substance within the container body provides the thermal regulation to the user’s body (refer to Fig. 3), the first mechanism (4) configured to accept and hold the container body (refer to Figs. 1 and 3), said first mechanism being configured to be held on and against a side of the user’s body or clothing (refer to Fig. 3), 
wherein the front and back portions and the first and second side walls are curved in a same direction between the top and bottom portions providing the container body with a concave contour to facilitate contour matching of the user’s body (refer to Fig. 3, wherein front and back portions and the first and second side walls are curved to facilitate contour matching of the user’s body).
While Gotta discloses the first port, Gotta fails to explicitly disclose wherein the first port is formed out of the bottom portion at a point where a bottom wall of the bottom portion connects to the first side wall, the bottom wall extending from a connection to the second side wall and sloping towards the point where the bottom wall connects to the first side wall to facilitate drainage through the first port at a lowest point of the container while being worn.
However, Knight teaches a dispensing container (refer to Fig. 2), comprising a container body (10) having a first port (22) formed at a point where a bottom wall (refer to bottom wall 20 including posts 38 and 40) of a bottom portion connects to a first side wall (refer to Fig. 2 below), and wherein the bottom wall (20) extends from a connection to a second side wall (refer to Fig. 2 below) and sloping towards the point where the bottom wall connects to the first side wall, in order to assure complete drainage of liquids (refer to col. 1, lines 50-51).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Gotta such that the first port is formed out of the bottom portion at a point where a bottom wall of the bottom portion connects to the first side wall, and wherein the bottom wall extends from a connection to the second side wall and sloping towards the point where the bottom wall connects to the first side wall to facilitate drainage through the first port at a lowest point of the container while being worn in view of the teachings by Knight, in order to assure complete drainage of liquids.


    PNG
    media_image5.png
    369
    547
    media_image5.png
    Greyscale

	While Gotta as modified discloses the container body including the contour matching the user’s body, Gotta as modified fails to explicitly disclose wherein the container body has a shape that substantially matches a profile silhouette of modern military body armor.
However, Pritchard further teaches a hydration pack (refer to Figs. 1-10), including a container body (refer to rigid bladder as can be seen from Fig. 9) having a shape that substantially matches a profile silhouette of modern military body armor (refer to Fig. 10 below, and page 9, par. 4, wherein the container body sits against the wall of the day-pack closest to the soldier’s back), in order to provide a hydration pack commonly used by soldiers who require drinking water while operating in hostile environments (page 2, par. 7) and also for cooling their body (page 9, par. 5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gotta such that the container body has a shape that substantially matches a profile silhouette of modern military body armor in view of the teachings by Pritchard, in order to provide a hydration pack commonly used by soldiers who require drinking water while operating in hostile environments and that also cools their body.


    PNG
    media_image3.png
    757
    648
    media_image3.png
    Greyscale

While Gotta as modified discloses the first mechanism configured to hold the container body in contact with the user’s body, Gotta as modified fails to explicitly disclose wherein the first mechanism comprises a strapless sleeve.
However, Adam further teaches a liquid delivery system (refer to Figs. 10a-10b), comprising a first mechanism (23) including a strapless sleeve configured to accept and hold a container body (18), said sleeve (23) being configured to be held on and against a side of the user’s body or clothing (refer to col. 4, lines 39-43, wherein cool liquid within the container body has a cooling effect on the body of the person). The strapless sleeve has an internal face containing thermal insulation in order to  isolate the container body from the body of the person, hence, cool liquid within the container body has a greater cooling effect on the body of the person in warmer weather, and/or in colder weather said sleeve protects the container body from freezing temperatures (refer to col. 4, lines 39-43).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gotta such that the first mechanism comprises a strapless sleeve in view of the teachings by Adam, in order to provide a greater cooling effect on the body of the person in warmer weather, and/or in colder weather said sleeve will protect the container body from freezing temperatures.

Regarding claim 18, Gotta as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Gotta as modified discloses wherein the container body comprises a second port (refer to the second port including closure cap 8) to input the substance (and capable of inputting the substance 6) and the first port (refer to annotated Fig. 1 above) is adapted to output the substance (when closure 9 is removed).

Regarding claim 19, Gotta as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Gotta as modified discloses a hose (5) or allowing the user to dispense the substance via the hose, but Gotta as modified fails to explicitly disclose wherein the hose is connected to the first port.
However, Pritchard further teaches the hydration pack (refer to Figs. 1-10), comprising a hose (103) connected to a first port (30, 31) formed out of a bottom portion (refer to Fig. 2).
One having ordinary skill in the art of refrigeration would recognize that by providing the hose connected to the first port, it will facilitate the removal of all the substance within the container body due to the location of the first port at the bottom portion of the body. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gotta such that the hose is connected to the first port, in order to facilitate the removal of all the substance within the container body in view of the teachings by Pritchard along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 20, Gotta as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Gotta as modified discloses a hose (5) comprising a valve (refer to pinching member 30, wherein said pinching member 30 is being considered as the valve since it allows the hose to be in an opened and closed state) for allowing the user to dispense the substance via the hose, but fails to explicitly disclose wherein the hose is connected to the first port.
However, Pritchard further teaches the hydration pack (refer to Figs. 1-10), comprising a hose (103) connected to a first port (30, 31) formed out of a bottom portion (refer to Fig. 2).
One having ordinary skill in the art of refrigeration would recognize that by providing the hose connected to the first port, it will facilitate the removal of all the substance within the container body due to the location of the first port at the bottom portion of the body.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gotta such that the hose is connected to the first port, in order to facilitate the removal of all the substance within the container body in view of the teachings by Pritchard along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 21, Gotta as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Gotta as modified discloses wherein the
substance is a drinkable liquid, but fails to explicitly disclose the substance being one of
water or ice.
However, it appears that the apparatus of Gotta would operate equally well with
the substance being one of water or ice. Further, applicant has not disclosed that the
substance being one of water or ice solves any stated problem or is for any particular
purpose, indicating simply that the material is water (or frozen water), but it should be
appreciated that the bladder/container can be filled with any material desired by the end
user, including a fluid with electrolytes.
Therefore, it would have been obvious to a person of ordinary skill before the
effective filing date of the claimed invention, to further modify Gotta such that the
substance is one of water or ice because it appears to be an arbitrary design
consideration which fails to patentably distinguish over Gotta.

Regarding claim 22, Gotta as modified meets the claim limitations as disclosed
above in the rejection of claim 12. Further, Gotta as modified discloses the container body, but fails to explicitly disclose an armored plane attached to one or more portions of the container body.
However, Pritchard further teaches the hydration pack (refer to Figs. 1-10), including an armored plane attached to one or more portions of the container body (refer to Fig. 10, and page 9, par. 4, wherein the container body sits against a wall of the day-pack closest to the soldier’s back; the central recessed portion of the container body receives the semi-rigid padded back portion of the day-pack, therefore, the semi-rigid padded back portion of the day-pack is being considered as the armored plane).
One having ordinary skill in the art would recognize that the armored plane will provide support and stability to the container body.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gotta by providing an armored plane attached to one or more portions of the container body, in order to provide support and stability to the hollow body in view of the teachings by Pritchard along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Response to Arguments
Applicant’s arguments, see pp.7-12, filed on 07/05/2022, with respect to claims 1-4, 7-12, 15-16, 18-22 have been fully considered and are persuasive. The rejection of claims 1-4, 7-12, 15-16, 18-22 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763